United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AL DHAFRA AIR FORCE BASE,
United Arab Emirates, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-458
Issued: June 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 9, 2007 merit decision denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on February 3, 2007.
FACTUAL HISTORY
On September 11, 2007 appellant, a 54-year-old sexual assault response coordinator, filed
a traumatic injury claim (Form CA-1) alleging that on February 3, 2007 he cracked three teeth in
the employing establishment dining facility, while he was “chewing and bit on a hard surface.”
He stated that he went to the medical clinic on base, from which he was taken downtown to the

dental clinic in Abu Dhabi. Appellant indicated that he underwent oral surgery for crownlengthening on “numbers 3-5” while he was deployed in the “UAE,” but returned to Columbus
Air Force Base before the work was completed.
On July 2, 2007 the Office notified appellant that the evidence submitted was insufficient
to establish his claim. The Office advised him to provide within 30 days additional information
and documentation, including details surrounding the alleged incident, and a physician’s report
containing a specific diagnosis and an opinion supported by a medical explanation as to how the
reported work incident caused or aggravated the claimed injury. Appellant did not submit any
medical evidence in support of his claim.
By decision dated November 9, 2007, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that he had sustained an injury in the performance of duty. It
found that he had failed to establish that the events occurred as alleged, and that he had
submitted no medical evidence that provided a diagnosis which could be connected to the
claimed event.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether fact of injury has been established. Generally, fact
of injury consists of two components which must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. An employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged by a
preponderance of the reliable, probative and substantial evidence.4 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, as alleged, but the employee’s statements must be consistent with
surrounding facts and circumstances and his or her subsequent course of action. Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment,
may cast doubt on an employee’s statements in determining whether he or she has established a
prima facie case.5 However, an employee’s statement alleging that an injury occurred at a given
1

The Board notes that the record on appeal contains additional evidence which was not before the Office at the
time it issued its November 9, 2007 decision. The Board has no jurisdiction to review this evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c). See also Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5
ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to the Office, together with a formal request for
reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).
2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

Charles B. Ward, 38 ECAB 667 (1987).

5

See Paul Foster, 56 ECAB 208 (2004). See also Merton J. Sills, 39 ECAB 572, 575 (1988).

2

time and in a given manner is of great probative value and will stand, unless refuted by strong or
persuasive evidence.6
The second component is whether the employment incident caused a personal injury, and
generally this can be established only by medical evidence.7 As part of this burden, the claimant
must present rationalized medical opinion evidence.8 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors.9 The opinion of the physician must be based on a complete factual and
medical background of the claimant,10 and must be one of reasonable medical certainty,11
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.12
ANALYSIS
While the Office properly found that appellant was in the performance of duty while he
was eating lunch in the employer’s cafeteria on February 3, 2007, the Board finds that appellant
has failed to meet his burden of proof in establishing that he sustained a traumatic injury while in
the performance of duty on February 3, 2007. The evidence does not establish that the alleged
incident caused a personal injury.
Appellant noted on his CA-1 form that he cracked three teeth in the employing
establishment dining facility, while he was “chewing and bit on a hard surface.” However, he
provided no detailed account of injury, and presented no evidence regarding the specific
mechanism of injury, as required in a claim for traumatic injury.13 Appellant failed to identify
what he was eating when the alleged injury occurred. He did not indicate whether he
experienced pain when his teeth cracked, or describe the nature of the “hard surface” that caused
his alleged injury.

6

Thelma S. Buffington, 34 ECAB 104 (1982).

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Joseph T. Gulla, 36 ECAB 516 (1985).

9

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

See Tracey P. Spillane, 54 ECAB 608 (2003) (where an employee filed a claim alleging that she sustained an
allergic reaction at work, but failed to clearly identify, or report to her physicians, the aspect of her employment
which she believed caused the claimed condition, the Board held that she did not adequately specify the employment
factors which caused her need for medical treatment; nor did she specify details such as the extent and duration of
exposure to any given employment factors). See also Betty J. Smith, 54 ECAB 174 (2002).

3

The Board also notes that appellant submitted no medical evidence in support of his
claim. He stated that he went to the medical clinic on base, from which he was taken downtown
to the dental clinic in Abu Dhabi, and that he underwent oral surgery for crown-lengthening on
“numbers 3-5” while he was deployed in the “UAE.” However, appellant provided no evidence
to support any such medical treatment, or that such treatment was causally related to the alleged
February 3, 2007 incident. The Office advised him that it was his responsibility to provide a
comprehensive medical report which described his symptoms, test results, diagnosis, treatment
and the doctor’s opinion, with medical reasons, on the cause of his condition, but he failed to do
so. The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment, nor the belief
that the condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief
that his condition was caused by a work-related incident is not determinative.
The Board finds that appellant has failed to establish the fact of injury: he did not submit
sufficient evidence to establish that the alleged incident caused a diagnosed condition.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury while in the performance of duty on February 3, 2007.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

